

Exhibit 10.1


EXPENSE SHARING AGREEMENT




THIS EXPENSE SHARING AGREEMENT is made and entered effective as of the date
indicated below (“Agreement”), by and between WHITE RIVER CAPITAL, INC., an
Indiana corporation (“WRC”), CASTLE CREEK CAPITAL LLC and CASTLE CREEK ADVISORS
LLC, each Delaware limited liability companies (collectively, “Castle Creek”).


RECITALS


WRC, on the one hand, and Castle Creek, on the other hand, are in separate
businesses but have certain executive officers in common and wish to share
certain limited activity expenses on a fee basis.


Castle Creek will provide various facilities and equipment to WRC throughout the
term of this Agreement, including, but not limited to, computer and telephone
network systems, office space, copy services and data services, collectively,
“Operating Facilities.”


NOW, THEREFORE, in consideration of the mutual terms, covenants, and conditions
herein set forth, the parties agree as follows:


SERVICES PROVIDED


1.
Castle Creek shall provide the following Operating Facilities to WRC utilizing
Castle Creek facilities and equipment located at 6051 El Tordo, Rancho Santa Fe,
CA 92067.




 
a.
Technology and Related Support. Castle Creek shall provide technology services
including, but not limited to, telephone systems, data services, internet
services, and other future business technology solutions that may be provided by
Castle Creek for its own personnel with respect to its own operations as
required by WRC, from time to time.




 
b.
Facilities and Equipment Rental. Castle Creek shall provide office space, office
furniture, office equipment, all leasehold improvements, janitorial and
maintenance, facilities management, access to common areas including conference
rooms, lunch rooms, lobby, rest room facilities, etc.




 
c.
Other. Other miscellaneous items such as office supplies, facsimile, and copying
machines, mail room support, and reasonable postage.



2.
Cost of Operating Facilities. Castle Creek will charge, and WRC will pay, fees
equal to a flat ten percent (10%) of Castle Creek’s monthly expenses for the
services provided under Section 1. At all times the fee shall represent a
reasonable allocation of actual expenses that is proportionate to actual
facilities, equipment and services provided to WRC. WRC shall not otherwise be
required to make any payment or reimbursement to Castle Creek for any


--------------------------------------------------------------------------------



services or expenses except as provided in this Agreement. All fees will be
calculated and billed in arrears. The billing cycle will be quarterly.


3.
No Other Shared Expenses. WRC is solely responsible for all other expenses
incurred by WRC for services provided by entities other than Castle Creek. WRC
is not obligated to pay or reimburse Castle Creek for any expenses or
obligations other than as provided under this Agreement.



OTHER PROVISIONS


4.
Correction of Errors. Castle Creek and WRC will work in good faith together in
selecting the best way to correct any errors. The cost of the correction, if
significant, will be borne by the responsible party in accordance with this
agreement.



5.
Term. This Agreement is effective from and after the September 1, 2005 and shall
continue thereafter until terminated by either party upon 30 days’ prior written
notice (“Termination Notice”).



6.
Reports and Records.




 
a.
Castle Creek will maintain mutually satisfactory documentary evidence in
reasonable detail of the expenses paid by Castle Creek on behalf, or for the
benefit, of WRC pursuant to this Agreement. When expenses are shared, Castle
Creek will prepare and retain reasonable supporting evidence of its method of
allocation of those expenses as between the parties. All of these books and
records will be maintained for not less than three years after December 31 of
the year in which they were created.




 
b.
Upon reasonable request, during normal business hours, Castle Creek will provide
to WRC and, as requested, the SEC or state securities regulatory authorities
complete access to the books and records covered by this Agreement upon and only
upon the assurance that such information disclosed to the regulators shall be
accorded confidential treatment pursuant to the Freedom of Information Act, 5
U.S.C. §552(b)(4) and that it not be made available for inspection or copying
except as compelled by applicable laws, rules, regulations, or order.



7.
Independent Relationship. Nothing is this Agreement will be deemed to constitute
a partnership or other relationship between the parties other than the specific
contractual relationship described here.



8.
Indemnification.




 
a.
WRC will hold harmless, defend, and indemnify Castle Creek for, and will pay to
Castle Creek the amount of any liability, cost, obligation, loss, fee, penalty,
or expense (including costs of investigation and defense and reasonable
attorneys’ fees), involving a third-party claim alleged or asserted to be in
connection with or as


2

--------------------------------------------------------------------------------



a result of the facilities and equipment provided under this Agreement by Castle
Creek to WRC, other than claims arising out of the nonperformance or negligence
of Castle Creek in providing Operating Facilities covered by this Agreement.



 
b.
Castle Creek will hold harmless, defend, and indemnify WRC for, and will pay to
WRC the amount of any liability, cost, obligation, loss, fee, penalty, or
expense (including costs of investigation and defense and reasonable attorneys’
fees), involving a third-party claim alleged or asserted to be in connection
with or as a result of the nonperformance or negligence of Castle Creek in
providing Operating Facilities covered by this Agreement.



9.
Confidentiality. Except for disclosure to its attorneys, bankers, underwriters,
lenders, or regulators, neither party will disclose any information obtained
pursuant to this Agreement without the other party’s prior written approval.
This will not, however, apply to information which (i) is generally available to
the public other than as a result of a breach of this Agreement; (ii) becomes
available on a nonconfidential basis from a source other than the other party or
its affiliates or agents, which source was not itself bound by a confidentiality
agreement; or (iii) which is required to be disclosed by law or pursuant to
court or arbitrator’s order.



10.
Miscellaneous. This Agreement contains the entire agreement between the parties
with respect to the subject matter of this Agreement. This Agreement may be
amended from time to time, by mutual written agreement of the parties. The
parties may add additional services to be performed by adding a schedule of
additional services.



11.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of laws
principles.



12.
Castle Creek. WRC shall make payments hereunder to Castle Creek Capital LLC,
which shall allocate or apply proceeds hereunder to Castle Creek Advisors LLC as
it reasonably deems equitable. The obligations of Castle Creek Capital LLC and
Castle Creek Advisors LLC hereunder are joint and several.






3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of November 8,
2005.



 
Castle Creek Capital LLC
             
By:
/s/ William J. Ruh
       
Its:
Executive Vice President
             
Castle Creek Advisors LLC
             
By:
/s/ William J. Ruh
       
Its:
Executive Vice President
             
WHITE RIVER CAPITAL, INC.
             
By:
Martin J. Szumski
       
Its:
Chief Financial Officer







4